Title: To James Madison from Zebulon Hollingsworth (Abstract), 26 February 1805
From: Hollingsworth, Zebulon
To: Madison, James


26 February 1805, Warton, Kent County, Maryland. “Having received an appointment in the Judiciary of this State which I have concluded to accept I take the liberty to request you to communicate to the President of the United States the resignation of my office of Attorney of the Maryland District and at the same time to transmit to him my sincere expressions of an affectionate veneration and grateful respect.”
